Citation Nr: 0603910	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  02-20 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for degenerative joint 
disease of the left knee.  In that decision, the RO also 
granted service connection for arthritis of the left ankle, 
and assigned a 10 percent rating, effective March 2001.

The claim of service connection for degenerative joint 
disease of the left knee is addressed in the Remand portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's service-connected arthritis of the left 
ankle is characterized by dorsiflexion to 5 degrees and 
plantar flexion to 30 degrees.  The veteran also has mild 
crepitus with movement, tenderness over the medial malleolus 
and anterior aspect of the ankle to palpation, and pain on 
attempts to move the ankle to greater range of motion.  The 
veteran also has swelling in the medial aspect of the ankle 
if he walks or stands for a prolonged period of time, placing 
the evidence in approximate balance as to whether a higher 
disability evaluation is warranted.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the schedular criteria for an evaluation of 20 
percent have been met for the left ankle.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code 5071 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, at the veteran's 
enlistment examination, in June 1951, his feet and lower 
extremities were normal on clinical evaluation.  On the 
associated report of medical history, the veteran denied 
having or having had foot trouble or a trick or locked knee.  
In November 1953, the veteran fell off the wing of a B-36 
bomber and sprained his left ankle.  His left ankle was 
swollen, but X-rays of his left ankle and lower leg were 
normal.  At the veteran's discharge examination, in March 
1955, his feet and lower extremities were normal on 
evaluation.  The examiner noted the veteran sprained his 
ankle after falling from a wing of a B-36, with no 
complications or sequelae.

In March 2001, the veteran filed a formal claim for 
entitlement to service connection for arthritis of the left 
ankle, among other things.  

Private medical records dated May 1957 to June 2001 indicate 
the veteran was seen for various problems.   In 1964, he 
complained of left foot pain.  Examination was negative, but 
X-rays revealed subluxation at the astragalus-navicular 
joint.  

In a December 2001 rating decision, the RO, in pertinent 
part, denied service connection for arthritis of the left 
knee.  The veteran perfected his substantive appeal to the 
Board in May 2002.  The veteran stated that the injury from 
his fall in service also injured his knees and left ankle and 
that, since the injury, he had continued to experience 
extreme pain and problems to the left ankle.  

The veteran was afforded a VA examination in June 2002.  He 
reported his medical history to the examiner, including the 
fall in service, and reported that since that incident he has 
had persistent symptoms with complaints of weakness in the 
ankle and popping with activity.  The veteran indicated that 
the pain was in the outer aspect of the ankle, and he denied 
any subsequent injuries.  On examination, the veteran 
demonstrated a lack of 10 degrees in dorsiflexion and plantar 
flexion to 30 degrees.  He had also had tenderness along the 
lateral aspect of the ankle, mild crepitation and mild 
effusion.  An X-ray of the ankle revealed moderately severe 
arthritis involving the lateral compartment.  The examiner 
opined that it is at least as likely as not that the 
veteran's left ankle arthritis is related to his injury in 
service.  

In a July 2002 rating decision, the RO granted service 
connection for arthritis of the left ankle and assigned a 10 
percent disability rating, effective from March 2001.  

In July 2002, the veteran submitted a written statement, 
dated June 2002, from HCS, MD, in support of his claim.  Dr. 
HCS stated that he has been the veteran's treating physician 
for 40 plus years, since 1956, and that the veteran had 
provided him with copies of medical documentation from 
service and a personal medical history.  Based on his review 
of the records available to him, Dr. HCS, in pertinent part, 
opined that it is likely that the veteran's ongoing problems 
with the arthritic conditions and weakness of his left ankle 
are directly related to military service conditions.  

The veteran perfected his substantive appeal in November 
2002.  He contended that his left ankle disability warrants a 
greater compensable rating than the 10 percent currently 
assigned.  He also stated that it is a medical fact that the 
residuals of a disability to one lower leg/ankle/knee, 
primarily from overuse of the leg/ankle/knee while favoring 
the disabled leg/ankle/knee during periods of extreme pain 
and discomfort to the disabled area, can certainly accelerate 
the condition of the other from a number of variations and 
causes.  

In a December 2003 decision, the Board denied entitlement to 
an increased rating for the veteran's service-connected 
arthritis of the left ankle.  The veteran subsequently 
appealed the issue to the U.S. Court of Appeals for Veterans 
Claims.  While the case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claim, asserting that the examination on 
which the Board based its decision was inadequate, as the 
examiner who conducted the examination did not review the 
claims file, and that the Board did not address how the 
veteran's

ankle pain might have affected his range of motion.  In an 
August 2004 order, the Court granted the joint motion, 
vacated the Board's December 2003 decision, and remanded the 
claim to the Board for readjudication.

In a written statement dated January 2005, the veteran 
indicated that he experiences constant pain in his left 
ankle.

Private medical records, dated June 1999 to March 2005, 
indicate the veteran was seen for various problems.  On 
examination, in January 2005, the veteran's left ankle showed 
no obvious swelling, but there was tenderness medially and 
anteriorly along the ankle joint.  He demonstrated 
dorsiflexion to 10 degrees and plantar flexion to 30 to 40 
degrees with minimal discomfort.  X-rays of the left ankle 
showed mild arthritis-type changes and osteophytes medially.  
The impression was degenerative arthritis of the left ankle.  

The veteran was afforded another VA examination in May 2005.  
The claims file was not available for review.  The veteran 
reported swelling in the medial area of the ankle.  On 
examination, there was tenderness over the medial malleolus 
and anterior aspect of the ankle to palpation.  The veteran 
demonstrated dorsiflexion to 5 degrees and plantar flexion to 
30 degrees.  There was mild crepitus felt with movement, and 
the examiner noted that attempts to move the joint at a 
greater range of motion resulted in pain.  X-rays of the 
ankle revealed possible old trauma.  The assessment was 
moderate degenerative joint disease of the left ankle.  The 
examiner stated that, based on the veteran's report, it was 
his opinion that it is at least as likely as not that he 
could have injured his ankle the way he described.

As the claims file was not available at the previous VA 
examination, the claims file was sent to the examiner for 
review and further explanation.  In an addendum to the May 
2005 VA examination, dated June 2005, the examiner opined 
that, based upon his review of the claims file, it is at 
least as likely as not that the veteran could have injured 
himself exactly the way he described.  He also indicated that 
to state more would be speculation and conjecture.  


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a January 2005 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim, as well 
as its duty to assist him in substantiating his claim under 
the VCAA.  In addition, the discussion in the September 2002 
statement of the case (SOC) and September 2005 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  
The January 2005 letter explicitly asked the veteran to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA. 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  The Court has addressed the distinction between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco, 7 Vet. App. at 58, as to the primary 
importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran is currently rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 
(2005).  Under DC 5271, limited motion of the ankle warrants 
a 10 percent disability evaluation if moderate and a 20 
percent evaluation if marked.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

The Board notes that normal dorsiflexion is zero to 20 
degrees and normal plantar flexion is zero to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2005).  

Applying the facts to the legal criteria above, the Board 
finds that the evidence is at least in relative equipoiseas 
to whether an increased evaluation is appropriate for 
arthritis of the left ankle.  The Board notes that, at the 
May 2005 VA examination, the veteran complained of swelling 
in the medial aspect of the ankle on walking or standing for 
a prolonged period of time.  On examination, he demonstrated 
dorsiflexion to 5 degrees and plantar flexion to 30 degrees.  
There was mild crepitus with movement, tenderness over the 
medial malleolus and anterior aspect of the ankle to 
palpation, and pain on attempts to move the ankle to greater 
range of motion.  The Board also notes that, on private 
examination in January 2005, there was tenderness medially 
and anteriorly along the ankle joint.  The veteran 
demonstrated dorsiflexion to about 10 degrees and plantar 
flexion to 30 to 40 degrees, with minimal discomfort.  Based 
upon the veteran's limited range of motion and crepitus and 
pain felt on movement of the ankle, the Board finds that the 
veteran's disability more nearly reflects "marked" limited 
motion and therefore warrants a 20 percent disability 
evaluation under DC 5271.  

The Board has evaluated the veteran's left ankle disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 20 percent.  
Under the criteria of DC 5270, ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees warrants a 30 
percent disability rating; and ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
disability rating.  The Board notes that ankylosis is the 
immobility or consolidation of a joint.  Therefore the 
veteran's disability does not warrant a higher rating under 
DC 5270 because he has never demonstrated or been diagnosed 
with ankylosis of the ankle.  The Board also notes that DCs 
5272 to 5264 are not for application in this case because the 
highest ratings available under those codes are 20 percent, 
and therefore, would not provide the veteran with a higher 
disability evaluation.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain. 38 C.F.R. § 4.40.  As 
noted above, at the May 2005 VA examination, the veteran was 
noted to have crepitus and pain on movement of the ankle.  
While the examiner who conducted the May 2005 VA examination 
did not specifically address whether the veteran suffered 
from an additional functional impairment due to pain, the 
Board finds the veteran was not prejudiced thereby.  The 
Board notes there is no indication in the record that the 
veteran complained of flare-ups of pain.  Further, the Board 
finds that any additional functional impairment is 
contemplated in the disability rating currently assigned, as 
the Board considered the veteran's pain and crepitus on 
motion in awarding a higher disability evaluation.  See 
38 C.F.R. § 4.56(c).  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
giving the benefit of the doubt to the veteran, the Board 
concludes that an increased rating to 20 percent is warranted 
under Diagnostic Code 5271.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to an evaluation of 20 percent for arthritis of 
the left ankle is granted, subject to the statutes and 
regulations pertaining to the payment of monetary benefits.

REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for the claimed 
left knee disability.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Review of the record shows that, in March 2001, the veteran 
filed a formal claim of entitlement to service connection for 
arthritis of both knees.  He was afforded a VA examination in 
June 2002.  In reporting his medical history to the examiner, 
he stated that he had started having left knee pain when he 
was almost 60 years old, and described discomfort primarily 
over the anterior and medial aspects of the knee.  After 
clinical examination, the examiner opined that it is at least 
as likely as not that the right knee arthritis was aggravated 
or accelerated by the veteran's service-connectred arthritis 
of the left ankle.  With regard to the left knee, the 
examiner stated that in his opinion the left knee arthritis 
findings were mild to moderate and, taking into account his 
age and activity level, the findings appeared to be age 
related and showed no evidence of aggravation or 
acceleration.  

As noted, the veteran's claim for degenerative joint disease 
of the right knee was granted in a July 2002 rating decision.  
The veteran submitted a timely notice of disagreement as to 
the denial of his claim for service connection for 
degenerative joint disease of the left knee and, in November 
2002, perfected his appeal to the Board.  In December 2002, 
the Board denied service connection for degenerative joint 
disease of the left knee and the veteran subsequently 
appealed the issue to the Court.  While the case was pending 
at the Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim.  In an August 2004 
order, the Court granted the joint motion, vacated the 
Board's December 2003 decision, and remanded this claim to 
the Board for readjudication.

A private medical record, dated March 2003, from JDC, MD, 
indicates that the veteran was seen following total 
replacement of his right knee.  Dr. JDC noted that the 
veteran complained of left knee pain, and indicated that X-
rays of the veteran's left knee showed degenerative changes 
with chondrocalcinosis.  Dr. JDC opined that the veteran's 
original injury could have aggravated his knees and could 
cause his knee pain.  

In a December 2004 decision, the Board, in pertinent part, 
remanded the veteran's claim in order for him to be scheduled 
for a VA orthopedic examination to determine the etiology of 
any left knee degenerative joint disease.  In addition, the 
Board requested the examining physician to proffer an opinion 
as to whether the veteran's left knee disability is directly 
related to service or, in the alternative, the likelihood 
that the veteran's diagnosed left knee disorder was caused by 
or aggravated by his service-connected arthritis of the left 
ankle or degenerative joint disease of the right knee.  

The veteran was afforded another VA examination in May 2005.  
The veteran reported that he has had chronic pain in his left 
knee since an incident in service and that his knee will 
swell if he stands for more than four hours at a time.  He 
also complained of pain and swelling if he participates in 
prolonged walking over 30 minutes.  After examining the 
veteran, the examiner opined that it is at least as likely as 
not that the veteran injured his left knee when he fell off 
an airplane while he was on active duty, and that there is no 
way for him to prove or disprove something that happened over 
50 years ago.  

The claims file was not initially made available at the May 
2005 VA examination, and therefore the claims file was later 
sent to the examiner and he was requested to complete an 
addendum to his previous opinion.  In June 2005, the VA 
examiner opined that, based upon his review of the veteran's 
claims file, it is at least as likely as not that the veteran 
could have injured himself exactly the way he describes, and 
that to state more would be speculation and conjecture.  

While the May and June 2005 VA opinions attempt to address 
the etiology of the veteran's left knee disability, they do 
not address the likelihood that the left knee disability is 
due to the veteran's service-connected left ankle and/or 
right knee disabilities.  In light of the fact that the first 
indications in the evidence of record of a left knee problem 
is in the June 2002 VA examination report, and later in a 
September 2002 private medical record, the Board finds that a 
medical opinion addressing secondary service connection is 
necessary in order to fully adjudicate this claim.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The examiner who conducted the May 2005 VA 
examination, if available, should be requested to 
render an opinion as to the likelihood that the 
veteran's degenerative joint disease of the left 
knee is due to his service-connected left ankle 
and/or right knee disabilities.  The claims 
folder, including the service medical records, 
must be made available to the physician for 
review in conjunction with providing the opinion, 
and the physician is requested to indicate in the 
followup report whether the veteran's claims file 
was reviewed.  Based upon review of the record 
and previous clinical findings:

a.	The physician should proffer an opinion, with 
supporting analysis, as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), at least 
as likely as not (i.e., a probability of 50 
percent), or unlikely (i.e., a probability of 
less than 50 percent) that any current left 
knee disability is causally related to the 
veteran's service-connected left ankle 
arthritis and/or right knee degenerative joint 
disease.  The degree of the left knee disorder 
that would not be present but for the service-
connected left ankle or right knee disabilities 
should be identified.  

b.	Note:  The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

c.	 If it cannot be determined whether the 
veteran's left knee disability is causally 
related to his service-connected left ankle or 
right knee disabilities, on a medical or 
scientific basis and without invoking processes 
relating to guesses or judgment based upon mere 
conjecture, the examiner should clearly and 
specifically so specify in the report, and 
explain why this is so.

d.	The examiner is requested to address the 
opinion expressed in Dr. JDC's March 2003 
statement to the effect that the veteran's 
original injury could have aggravated his knees 
and causes his knee pain.

e.	A complete rationale should be provided for all 
opinions offered.  

2.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for left 
knee degenerative joint disease.  If the benefit 
sought on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


